
	
		II
		Calendar No. 625
		110th CONGRESS
		2d Session
		S. 2809
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Coburn introduced the following
			 bill; which was read the first time
		
		
			April 3, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To ensure that there are no adverse effects of a National
		  Heritage Area designation to local communities and home
		  owners.
	
	
		1.Short titleThis Act may be cited as the
			 Do No Harm Act of
			 2008.
		2.Guarantee of no
			 adverse affects to citizens as a result of a National Heritage Area
			 designationEach National
			 Heritage Area designation shall not take effect until the date on which the
			 President certifies that—
			(1)the designation
			 of each proposed National Heritage Area will not cause an adverse impact
			 on—
				(A)agricultural or
			 livestock production within the proposed National Heritage Area;
				(B)energy
			 exploration and production within the proposed National Heritage Area;
				(C)critical
			 infrastructure located within the proposed National Heritage Area, including
			 the placement and maintenance of—
					(i)electric
			 transmission and distribution lines (including related infrastructure);
			 and
					(ii)natural gas
			 pipelines (including related infrastructure); and
					(D)the affordability
			 of housing; and
				(2)with respect to
			 each State in which there is located a proposed National Heritage Area, the
			 total deferred maintenance backlog of the State is an amount not greater than
			 $50,000,000, as reported by the Director of the National Park Service to the
			 Federal Accounting Standards Advisory Board.
			
	
		April 3, 2008
		Read the second time and placed on the
		  calendar
	
